             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                     JONESBORO DIVISION

JASON PENINGER                                          PLAINTIFF

v.                     No. 3:18-cv-209-DPM

EASTPOINT RECOVERY GROUP,
INC.; and DOES 1-10, inclusive                      DEFENDANTS

                           JUDGMENT
     The complaint is dismissed with prejudice. The Court retains
jurisdiction until 18 April 2019 to enforce the parties' settlement
agreement.



                                    D .P. Marshall Jr.
                                    United States District Judge
